Name: Commission Regulation (EEC) No 3833/89 of 20 December 1989 amending Regulation (EEC) No 1951/89 fixing for the 1989/90 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup and/or in natural fruit juice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 372/24 Official Journal of the European Communities 21 . 12 . 89 COMMISSION REGULATION (EEC) No 3833/89 of 20 December 1989 amending Regulation (EEC) No 1951/89 fixing for the 1989/90 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup and/or in natural fruit juice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , States may, in view of the situation on the market for processed peaches, actually result in distortion between the producers in certain of the Member States ; whereas such a system of adjustment should accordingly be implemented by applying to the aid a coefficient which aligns the cost price of the products in question in the various Member States ; whereas the detailed rules for calculating that coefficient must be laid down ; Whereas the adjustment should be made to the production aid and the system of monetary adjustment should be implemented with effect on 3 August 1989 , the date of entry into force of Regulation (EEC) No 2367/89 ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1125/89 (2), and in particular Articlies 4 (4) and 5 (5) thereof, Whereas Council Regulation (EEC) No 1 277/84 (3), as amended by Regulation No 2367/89 (4), lays down general rules for the system of production aid for processed fruit and vegetables ; HAS ADOPTED THIS REGULATION : Whereas Article 3 (7) of Regulation (EEC) No 1277/84 provides that production aid for peaches and syrup and/or in natural fruit juice cannot exceed the difference between the minimum price paid to the Community producer and the price of the raw materials in the main producing and exporting third countries ; whereas the same provisions determine the way the latter price is to be calculated ; whereas application of those provisions results in an adjustment of the projduction aid for peaches in syrup and/or in natural fruit juice, as fixed in Commission Regulation (EEC) No 1 951 /89 ; Whereas, where the trend in the various currencies of the Member States may result in distortion between producers in those Member States owing to the lack of specific monetary compensation mechanisms in that sector, Article 3 (8 ) of Regulation (EEC) No 1277/84 provides for the introduction of a system of monetary adjustment to correct the production aid by the impact, on the minimum price less the aid, of the differences which exist between the agricultural conversion rate and the average rate used for the calculation of the monetary compen ­ satory amounts in a period to be determined ; whereas the present trend in the various currencies of the Member Article 1 Regulation (EEC) No 1951 /89 is hereby amended as follows : 1 . The following Article la is inserted : Article la 1 . The production aid shall be multiplied by a coefficient equal to the impact on the cost price of the difference between the average market exchange rate and the agricultural conversion rate applicable at the beginning of the marketing year. 2. Within the meaning of paragraph 1 :  "cost price" means the minimum price to the producer less the aid,  "average market exchange rate" means the average of the rates used to calculate the monetary compensatory amounts during the first quarter of the year in . which the marketing year in question commences. 3 . The coefficients calculated in accordance with paragraph 1 shall be as set out in Annex II hereto . 4. The request for aid indicates support by the quantities processed before and from 3 August 1989 .' (') OJ No L 49, 27. 2 . 1986, p. 1 . 0 OJ No L 118 , 29 . 4. 1989 , p. 29 , O OJ No L 123 , 9 . 5 . 1984, p. 25 . (4) OJ No L 225, 3 . 8 . 1989, p. 1 . h OJ No L 187, 1 . 7 . 1989, p. 98 . 21 . 12. 89 Official Journal of the European Communities No L 372/25 2. The Annex becomes Annex 1 and the table of production aid is replaced by the following : 'Production Aid Product ECU/ 100 kg net for products obtained from raw materials harvested in Spain (') Other Member States (2) Peaches in syrup and/or natural fruit juice 10,546 12,643 (') The amount'shown in this column is applicable only where the products are processed in Spain . Where the products are processed outside Spain, no production aid is applicable. (2) The amount shown in this column is applicable only where the products are processed in a Member State other than Spain . Where the products are processed in Spain , no production aid is applicable .' 3 . The following Annex II is added : ANNEX II Coefficients referred to in Article la (3) for the 1989/90 marketing year Bfrs 1 Dkr 1 DM 1,013 Dr 0,898 Pta 1,077 FF 0,975 £IRL 0,975 Lit 0,987 Fe 1 Esc 1,003 £ 0,975' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 3 August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission